DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 February 2021 was filed after the mailing date of the Notice of Allowance on 14 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 2-6, 9, 11, 13, 22 and 23 have been previously canceled.  Claims 1, 7, 8, 10, 12, 14-21 and 24-30 are currently pending.


Allowable Subject Matter
Claims 1, 7, 8, 10, 12, 14-21 and 24-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, 8, 10, 12, 14-21 and 24-30 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 9-12 of Applicant’s Remarks dated 29 September 2020 which the Examiner considers persuasive.  As enumerated below, the prior art discloses determining an average number of packets per frame within designated sliding windows and then comparing the sliding windows to one another in order to detect events or changes in a compressed video stream caused by moving objects.  The prior art does not disclose the limitations “measuring a data rate of an encoded video stream of a scene that has been encoded by temporal compression over a plurality of consecutive time intervals to generate a plurality of values corresponding to each of the consecutive time intervals; removing all of the plurality of values that correspond to image frames that are not temporally encoded to generate a dataset; and detecting events representing objects traveling towards or away from a camera” or “indicating a velocity of an object” or “identifying a size of an object” … “by analyzing a representation of the data rate against time of the dataset.”

The closest prior art being Amon et al., U.S. Publication No. 2013/0300940, discloses a compressed video stream formed of a sequence of compressed data packets, each compressed packet is assigned to a frame by processing the un-decoded data packets.  Frames are assigned to a first sliding window and a second sliding window. The first and second sliding windows have different frames.  
Montgomery, U.S. Publication No. 2003/0095686, discloses a method of detecting an occurrence of an event.  The method compares a first stored frame to a later stored frame to determine whether a change in size between the frames exists that is greater than a predetermined threshold. In a preferred embodiment, the first and later stored frames are compressed, and operated upon while compressed to determine the occurrence of an event.
O’Gorman et al., U.S Publication No. 2015/0235379 discloses a system and method that processes visual information including at least one object in motion to detect features and events in video. The visual information is processed by locating at least one spatial edge of the object, generating a plurality of spatio-temporal gradients for the at least one spatial edge over N frames, and then generating motion blur images from the spatio-temporal gradients. A regression analysis is performed on the motion blur images to determine direction of motion information of the object.

With respect to the independent claims, the claimed limitations “measuring a data rate of an encoded video stream of a scene that has been encoded by temporal compression over a plurality of consecutive time intervals to generate a plurality of values corresponding to each of the consecutive time intervals; removing all of the plurality of values that correspond to image frames that are not temporally encoded to generate a dataset; and detecting events representing objects traveling towards or away from a camera” or “indicating a velocity of an object” or “identifying a size of an object” … “by analyzing a representation of the data rate against time of the dataset” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668            
/VU LE/Supervisory Patent Examiner, Art Unit 2668